Case 1:16-cv-01163-CFC Document 304 Filed 07/29/20 Page 1 of 5 PageID #: 8886




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

BOSTON SCIENTIFIC CORP. and          )
BOSTON SCIENTIFIC                    )
NEUROMODULATION CORP.,               )
                                     )
             Plaintiffs and Counter- )
             Defendants,             )
                                     )           C.A. No. 16-1163 (CFC)
    v.                               )           CONSOLIDATED
                                     )
NEVRO CORP.,                         )
                                     )
             Defendant and           )
             Counterclaimant.        )


              NEVRO CORP.’S MOTION TO DISMISS PLAINTIFFS’
                      ’280 AND ’241 PATENTS

             Defendant Nevro Corp. respectfully moves pursuant to Fed. R. Civ.

P. 12(b)(6) and 12(c) to dismiss Plaintiffs’ claims of infringement of U.S. Patent

Nos. 6,895,280 (the “’280 patent”) and 7,587,241 (the “’241 patent”). The bases

for this motion are set forth in the Opening Brief filed herewith.
Case 1:16-cv-01163-CFC Document 304 Filed 07/29/20 Page 2 of 5 PageID #: 8887




                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                     /s/ Rodger D. Smith II
OF COUNSEL:
                                     Rodger D. Smith II (#3778)
Bradford J. Badke                    Michael J. Flynn (#5333)
Ching-Lee Fukuda                     Lucinda C. Cucuzzella (#3491)
Sona De                              1201 North Market Street
Todd M. Simpson                      P.O. Box 1347
Ketan V. Patel                       Wilmington, DE 19899
SIDLEY AUSTIN LLP                    (302) 658-9200
787 Seventh Avenue                   rsmith@mnat.com
New York, NY 10019                   mflynn@mnat.com
(212) 839-5300                       ccucuzzella@mnat.com

Thomas A. Broughan III               Attorneys for Defendant
Sharon Lee
SIDLEY AUSTIN LLP
1501 K Street, N.W.
Washington, DC 20005
(202) 736-8000

Nathan A. Greenblatt
SIDLEY AUSTIN LLP
1001 Page Mill Road Building 1
Palo Alto, CA 94304
(650) 565-7107

July 29, 2020




                                     2
Case 1:16-cv-01163-CFC Document 304 Filed 07/29/20 Page 3 of 5 PageID #: 8888




                           CERTIFICATE OF SERVICE

             I hereby certify that on July 29, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send

notification of such filing to all registered participants.

             I further certify that I caused copies of the foregoing document to be

served on July 29, 2020, upon the following in the manner indicated:

Karen L. Pascale, Esquire                                     VIA ELECTRONIC MAIL
Pilar G. Kraman, Esquire
YOUNG CONAWAY STARGATT &TAYLOR LLP
Rodney Square
1000 North King Street
Wilmington, DE 19801
Attorneys for Plaintiffs

Edward Han, Esquire                                           VIA ELECTRONIC MAIL
Matthew M. Wolf, Esquire
Marc A. Cohn, Esquire
William Z. Louden, Esquire
Chris Moulder, Esquire
Amy DeWitt, Esquire
Tara L. Williamson, Esquire
William Young, Esquire
Bridgette C. Boyd, Esquire
Michael E. Kientzle, Esquire
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Avenue, N.W.
Washington, DC 20001-3743
Attorneys for Plaintiffs
Case 1:16-cv-01163-CFC Document 304 Filed 07/29/20 Page 4 of 5 PageID #: 8889




Edmond Ahadome, Esquire                              VIA ELECTRONIC MAIL
David A. Caine, Esquire
Michael D.K. Nguyen, Esquire
Carson D. Anderson, Esquire
Thomas T. Carmack, Esquire
ARNOLD & PORTER KAYE SCHOLER LLP
3000 El Camino Real
Five Palo Alto Square, Suite 500
Palo Alto, CA 94306-2112
Attorneys for Plaintiffs

Oscar Ramallo, Esquire                               VIA ELECTRONIC MAIL
ARNOLD & PORTER KAYE SCHOLER LLP
777 South Figueroa Street
Forty-Fourth Floor
Los Angeles, CA 90017-5844
Attorneys for Plaintiffs

Philip Smithback, Esquire                            VIA ELECTRONIC MAIL
ARNOLD & PORTER KAYE SCHOLER LLP
250 West 55th Street
New York, NY 10019-9710
Attorneys for Plaintiffs

Dina M. Hayes, Esquire                               VIA ELECTRONIC MAIL
ARNOLD & PORTER KAYE SCHOLER LLP
70 West Madison Street, Suite 4200
Chicago, IL 60602
Attorneys for Plaintiffs

Michael P. Kahn, Esquire                             VIA ELECTRONIC MAIL
Michael N. Petegorsky, Esquire
Brooks J. Kenyon, Esquire
AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park, Bank of America Tower
New York, NY 10036-6745
Attorneys for Plaintiffs




                                     2
Case 1:16-cv-01163-CFC Document 304 Filed 07/29/20 Page 5 of 5 PageID #: 8890




C. Brandon Rash, Esquire                             VIA ELECTRONIC MAIL
Rachel J. Elsby, Esquire
AKIN GUMP STRAUSS HAUER & FELD LLP
Robert S. Strauss Tower
2001 K Street, N.W.
Washington, DC 20006-1037
Attorneys for Plaintiffs

Jason Weil, Esquire                                  VIA ELECTRONIC MAIL
Matthew A. Pearson, Esquire
AKIN GUMP STRAUSS HAUER & FELD LLP
Two Commerce Square
2001 Market Street, Suite 4100
Philadelphia, PA 19103
Attorneys for Plaintiffs

                                         /s/ Rodger D. Smith II

                                         Rodger D. Smith II (#3778)




                                     3
